DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-203515 (hereinafter D1).
As to claims 1, 3, 5 and 6, D1 discloses a glass laminate comprising a transparent resin plate provided on both sides thereof with glass films having a thickness of 10-200 um, and indicates that the glass laminate has an adhesive layer having a storage modulus at 23°C of 0.1-2,000 MPa between the transparent resin .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 11, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-203515 (hereinafter D1).
As to claim 4, the laminated body of claim 1 is taught as seen above.  It is the position of the Examiner that setting the glass transition temperature of an adhesive would be appropriately set in accordance with the function required of the glass laminate and would have been obvious to one of ordinary skill at the time of the invention.  
As to claims 11, 12 and 14-16, it is the position of the Examiner that the recited bending radius and lamination manner are known and conventional and would have been obvious at the time of the invention as well as putting it in roll form or a flexible device.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-203515 (hereinafter D1) in view of  JP 2016-216554 (hereinafter D2).
D1 fails to disclose the recited adhesive agent, however D2 (claim 1; paragraph 20 and 32) discloses that the recited agent is well known and conventional in the art and thus would have been obvious to use in the laminate of D1. 
 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-203515 (hereinafter D1) in view of  JP2015-42713 (hereinafter D3).
D1 fails to disclose that the adhesive may be a vinyl-acetate adhesive, however D3 (claim 1; paragraph 15) discloses that vinyl-acetate adhesive is well-known and conventional in the art and would have been obvious to use in the laminate of D1.

Allowable Subject Matter
Claims 13, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 13, 17 and 18  all recite adhesive agents used with a specific formula for the cationically polymerizable monomers that is not known or conventional in the use of thin glass laminate bodies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745           
                                                                                                                                                                                 /MICHAEL A TOLIN/Primary Examiner, Art Unit 1745